Citation Nr: 0307792	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  97-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection hypertension.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for anxiety neurosis.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970 and from November 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has not demonstrated objective evidence of 
painful motion, muscle spasms, unilateral loss of lateral 
motion in a standing position or more than slight limitation 
of motion, and no functional loss due to pain, weakness or 
other factors has been demonstrated.  

3.  Borderline hypertension was first demonstrated in the 
mid-1980s, prior to the veteran's final period of active 
service; hypertension is not shown to have undergone a 
sustained increase in severity during the veteran's second 
period of active service, and hypertension is noted by 
history on the most recent reports of VA medical treatment.  

4.  Entitlement to service connection for anxiety disorder 
was denied in a May 1971 rating decision; the veteran was 
notified of that determination in the following month, but 
did not initiate an appeal from that decision.  

5.  The evidence received into the record since the May 1971 
rating decision consists of reports of VA outpatient 
treatment pertaining to treatment primarily for unrelated 
conditions; this evidence is so significant that it must be 
viewed with all the evidence in order to fairly decide the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.73, Code 5292, 5295 
(2002).  

2.  Hypertension was not incurred in or aggravated by the 
veteran's first period of military service; and the in-
service incurrence of cardiovascular disease may not be 
presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  

3.  The presumption of soundness is overcome by clear an 
unmistakable evidence that hypertension existed prior to the 
veteran's second period of active service.  
38 U.S.C.A. §§ 1111, 1132, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b) (2002).  

4.  The presumption of aggravation does not apply in the 
veteran's case as there was no increase in disability during 
the veteran's second period of active service, and the 
veteran's hypertension was not aggravated by his second 
period of active service.  38 U.S.C.A. §§ 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2002).  

4.  The May 1971 rating decision that denied entitlement to 
service connection for anxiety neurosis is final 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002).  

5.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for anxiety 
neurosis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(effective prior to August 29, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty To Assist And Notify The Veteran

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
and is effective from November 9, 2000, except that the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001).

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claims to reopen were received prior to 
that date, those regulatory provisions do not apply.  

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issues of entitlement 
to an increased rating for lumbosacral strain and for 
hypertension in addition to the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for anxiety neurosis.  The 
RO has complied with the notice and duty to assist provisions 
of the VCAA.  Specifically, the veteran and his 
representative were advised by the RO of the information 
required to substantiate his claim, and thus, the Board may 
proceed with its appellate review.  

In summary, the Board notes that the veteran was notified of 
the information necessary to substantiate his claim, 
including the requirements to reopen his claim, by means of 
the discussions in a March 1996 rating decision, a July 1996 
statement of the case, May 2002 and November 2002 
supplemental statements of the case, and letters dated in May 
and October 2002.  He was specifically told that he needed 
evidence demonstrating that his service-connected back 
disorder had increased in severity, and that he needed 
evidence demonstrating a relationship between his current 
disability and an in-service injury, disease, or event.  In 
addition, he was advised that no new and material evidence 
had been received to reopen the claim of entitlement to 
service connection for anxiety neurosis.  The RO also 
notified him by letters dated May and October 2002, that he 
needed to additional evidence including new and material 
evidence in support of his claims.  VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in May and October 2002, the RO asked him to 
specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained the 
veteran's VA medical records from the San Juan and Ponce, 
Puerto Rico, VA Medical Center (VAMC).  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

1.  An Increased rating for Service-connected Low Back Strain

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

A 10 percent rating is applicable for lumbosacral strain with 
characteristic pain on motion.  The next higher evaluation of 
20 percent requires muscle spasm on extreme forward bending 
in a standing position and unilateral loss of lateral spine 
motion in a standing position.  38 C.F.R. § 4.71a, Code 5295.  

With respect to limitation of motion, a 10 percent rating is 
applicable for slight limitation of motion in the lumbar 
spine.  The next higher evaluation of 20 percent requires 
moderate limitation of motion.  38 C.F.R. § 4.71a, Code 5292.  

Report of the December 1998 VA magnetic resonance imaging 
shows that the veteran was found to have mild degenerative 
changes involving the apopyseal joints bilaterally at L4-L5 
and L5-S1.  There was no evidence of a disc herniation or 
neural foramina compromise.  This report is consistent with 
the report of the August 1994 radiographic report and the 
September 1995 VA outpatient treatment report that show and 
lumbosacral osteoarthritis and the absence of a herniated 
disc.  Consequently, the provisions of 38 C.F.R. § 4.71a, 
Code 5293 are not discussed in this decision.  

VA examination was conducted in November 1999.  At that time, 
the veteran reported that he had been treated with anti-
inflammatory medication and physical therapy.  He reported 
that over the previous year, he experienced four episodes of 
severe flare-ups of low back pain.  

On physical examination, there was no evidence of muscle 
spasm or painful motion observed by the examiner.  Thus, the 
veteran did not satisfy the criteria for the next higher 
evaluation of 20 percent under diagnostic code 5295.  The 
range of motion in the spine consisted of forward flexion to 
80 degrees, backward extension to 35 degrees, lateral flexion 
was to 40 degrees and rotation was to 35 degrees.  These 
findings are not consistent with more than slight limitation 
of motion.  Thus, the veteran did not satisfy the criteria 
for a higher evaluation on the basis of limitation of motion 
under the provisions of diagnostic code 5292.  

Moreover, the veteran has not demonstrated the functional 
loss due to pain or other factors that would be equivalent to 
a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca 
v. Brown, 8 Vet. App. 202 (1995).  Factors listed in 
38 C.F.R. § 4.45 include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

The report of the November 1999 VA examination shows that 
there was no objective evidence of pain on motion of the low 
back or weakness of the legs.  Muscle strength was 5/5 
throughout.  In addition, there was no tenderness to 
palpation of the lumbar paravertebral muscles.   Consequently 
the medical records do not show the presence of such factors 
as weakened or abnormal movement, excess fatigability; 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, disturbance of 
locomotion, or interference with sitting, standing, or 
weight-bearing to a degree that would warrant the assignment 
of a higher rating.  In view of the foregoing, the Board 
finds that the preponderance of the evidence supports an 
evaluation of no more than 10 percent for lumbosacral strain.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluation in this case is 
not inadequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required recent hospitalization for his service-connected 
back disability and is not shown to require the frequency of 
therapeutic care that would unduly disrupt his activities of 
daily living.  Moreover, he has not shown that his service-
connected disability is productive of marked interference 
with his ability to work.  Although significant impairment of 
the veteran's vocational activities could be anticipated by 
the service-connected disability, the veteran is advised that 
the current evaluation of 10 percent is of itself a 
recognition of the industrial impairment currently 
demonstrated.  See 38 C.F.R. § 4.1.  Accordingly, 
consideration of a higher evaluation on extraschedular 
grounds is not warranted at this time.  

Service Connection for Hypertension

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Cardiovascular disease, including hypertension, is presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 
C.F.R. §§ 3.307, 3.309.  

In the veteran's case, service medical records compiled 
during his first period of active service make no reference 
to hypertension.  The January 1970 report of the physical 
examination for release from active service is entirely 
negative for any reference to hypertension.  The recorded 
blood pressure at that time was 120/82.  The veteran was 
examined for other complaints in February 1971.  At that time 
his blood pressure was take (122/82); hypertension was not 
diagnosed.  

The first reference to hypertension is contained in reports 
of treatment records, compiled while the veteran was in the 
National Guard in the mid-1980s.  A September 1986 report 
shows that the veteran had a diagnosis of borderline 
hypertension.  His blood pressure at that time was 130/96.  
An August 1987 report shows that the veteran's blood pressure 
was 150/100.  The veteran was not on active duty at the time.  
Thus, the preponderance of the evidence does not support 
direct service connection for hypertension during the first 
period of active service as this disorder was not diagnosed 
during that period.  Additionally, in-service incurrence of 
cardiovascular disease may not be presumed as it was not 
diagnosed until many years after discharge from service.  

When the veteran entered his second period of active service 
in November 1990, he was not noted to have any cardiovascular 
defect.  A medical report, dated December 1990, shows that he 
had a blood pressure of 150/90.  No diagnosis was recorded at 
that time.  However, it is the veteran's contention that he 
had a preexisting hypertension that underwent increased 
disability during his service in the Persian Gulf.   

The veteran shall be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service rebuts this presumption.  
38 U.S.C.A. §§ 1111, 1132.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  In Crowe, supra, the United 
States Court of Appeals for Veterans Claims (Court), vacated 
and remanded the Board's decision due to failure to provide 
adequate statement of reasons and bases for its conclusion 
that the presumption of soundness did not apply or that it 
was rebutted by clear and unmistakable evidence to the 
contrary.  Specifically, there was an induction examination 
report showing no abnormality, reports of evaluation during 
service that showed normal findings and a medical history of 
some difficulty prior to service.  

In the veteran's case, there was no examination prior to his 
induction into his second period of active service.  
Nevertheless borderline hypertension had been diagnosed prior 
to this time.  

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry into service or because, as in this case, 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where 
preservice disability underwent an increase in severity 
during service.  Jordan v. Principi, 16 Vet.App. (2002), 
Crowe, supra;.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  Jordan, supra.  The Court has held that 
temporary or intermittent in-service flare-ups of a 
preservice condition without evidence of worsening of the 
underlying condition are not sufficient to be considered 
aggravation in service.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).  

In the veteran's case, no increase in disability was 
demonstrated in the interval between his entrance into his 
second period of active service and his release from active 
duty.  Specifically, the report of the April 1991 examination 
for release from active duty shows that the veteran's blood 
pressure was 140/90.  The systolic pressure was actually less 
than that recorded in December 1990, at the outset of the 
veteran's second period of service.  The diastolic pressure 
remained the same.  There is no indication of increased 
disability and consequently, the presumption of aggravation 
does not apply.  

Other indications that there was no overall increase in 
disability can be gleaned from more recent treatment records.  
Although the July 1994 military medical report shows that the 
veteran had two high blood pressure readings-160/110 and 
140/100, subsequent reports of VA outpatient treatment 
reflect hypertension by history.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have disability that is related to injury, disease or event 
of his military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

New and Material Evidence Prior to August 29, 2001

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Service connection was denied for anxiety neurosis in a May 
1971 rating decision.  The veteran was notified of that 
decision in the following month.  He did not initiate an 
appeal from that decision and proper notification.  The 
evidence of record at that time included the veteran's 
service medical records from the first period of active 
service.  These records did not show complaints, treatment or 
diagnosis of anxiety neurosis.  Instead, that condition was 
first diagnosed at the initial VA examination conducted in 
February 1971.  The veteran attempted to reopen his claim for 
service connection in a Statement In Support Of Claim, VA 
Form 21-4139,  received in October 1996.  

Evidence Received Since the May 1971 Rating Decision.  

The evidence received into the record since the May 1971 
rating includes reports of service medical records from the 
veteran's second period of active service.  Reports of VA 
outpatient treatment show that the veteran was evaluated and 
treated for an anxiety disorder in August 1993 and August 
1995.  

This evidence is new inasmuch as it was not previously of 
record.  Also, it is so significant that it must be viewed in 
the context of all the evidence in order to fairly decide the 
case.  Accordingly, the Board finds that new and material 
evidence has been received to reopen the claim for service 
connection for anxiety neurosis.  

The veteran is advised that the Board will undertake 
additional development on the merits of the claim for service 
connection for a nervous condition pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.  


ORDER

An increased rating for lumbosacral strain, currently 
evaluated as 10 percent disabling is denied.  

Service connection hypertension is denied.  

New and material evidence has been received to reopen a claim 
for service connection for anxiety neurosis.  To this extent, 
the appeal is allowed.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

